Case 3:19-cv-00208-DPM Document 59 Filed 08/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
NORTHERN DIVISION

MARY CAGE TARVER STEVENSON, also

known as Mary K. Stevenson, as Trustee of

the James E. Stevenson Family Trust;

JAMES E. STEVENSON III;

and SHARYN STEVENSON PLAINTIFFS

Vv. No. 3:19-cv-208-DPM

RONALD CAPPS JR.;
and all persons claiming an interest in real
property described herein, located in the
Chickasawba District of Mississippi
County, Arkansas DEFENDANTS
ORDER

1. The Stevensons’ renewed motion for partial summary
judgment, Doc. 43, is denied without prejudice. FED. R. CIV. P. 56;
Smith-Bunge v. Wisconsin Central, Ltd., 946 F.3d 420, 424 (8th Cir. 2019).
This record presents genuine disputes of material fact: Are the slivers
in Arkansas or Tennessee? Are they part of Musgrave Bar? Did the
parties’ oral hunting lease cover the slivers? The parties’ thorough and
well-supported Local Rule 56.1 statements, Doc. 36 & 47, demonstrate
why a trial is needed.

2. The Court appreciates the parties’ pretrial filings. This case is

first out for trial in Jonesboro on 14 September 2020. We'll start at
Case 3:19-cv-00208-DPM Document 59 Filed 08/12/20 Page 2 of 2

1:00 p.m. The Court would appreciate the parties’ continuing to
coordinate and stipulating to a pre-marked set of exhibits before our

trial.

So Ordered.

stir -A.ff Le
KM AaAVY oll ff

D.P. Marshall Jr.
United States District Judge

 
